Title: From Thomas Jefferson to Albert Gallatin, 5 November 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            
            Nov. 5. 03.
          
          Bell being the lowest bidder for the saltsprings has on that ground the first claim for preference. his character moreover, & the moderation of his views recommend him: but there seems just reason to apprehend he is too moderate, and that he has erred against himself in his calculations, being perhaps too sanguine. it is never the interest of a landlord to break his tenant. in this case it would be peculiarly unfortunate, as it would furnish ground to the next undertaker to fix a higher price than is proper, & this would be permanent, & consequently lastingly injurious to that country. I think therefore we should not hold him to his bid of .49 cents, but allow him what he can live by. I wish Govr. Harrison had informed us what was his first bid, as that was probably made on sounder views. as the next lowest bid is 80. cents, I think we might recieve Bell at ⅔ of a dollar: & if his first bid was more than that & under 80. cents I should think it best for the country to allow him that: for it is their interest to give a living price. his security should be solid for the money advanced; but if sufficient for that, I should not be for losing the bargain for want of security equal to a larger sum. if he cannot give security I think we should leave the whole to Govr. Harrison’s discretion, with a single exception against any person interested or concerned directly or indirectly in any other saltwork. Affectionate salutations.
        